Citation Nr: 1509962	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  06-34 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, panic disorder with agoraphobia, schizophrenia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1990.

This matter came to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Providence, Rhode Island currently has jurisdiction over the Veteran's claim.

In December 2009, September 2011, October 2012, and January 2014, this matter was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported sexual trauma in service.  In lay statements from D.M., R.B., and R.W., fellow soldiers who reportedly knew him during service, it was indicated that a PFC D. (surname contained in the statements) sexually assaulted the Veteran in 1986.  The statements indicate that the battery commander was informed of the assault and PFC D. was transferred to Fort Benning, Georgia as a result.

In the January 2014 Board Remand, it was instructed that the Veteran should be contacted to indicate the approximate time period the purported sexual assault occurred within a 60-day window; the Veteran did not respond.  

It was also instructed that the Joint Services Records Research Center (JSRRC) should be contacted to determine whether a PFC D. served with the Veteran in 1986 (or during the period provided by the Veteran); whether any assault was reported or investigated in 1986; and/or, whether a PFC D. was transferred to Fort Benning in 1986.

In an October 2014 VA Memorandum, it was indicated that, per the Veteran's personnel file, he served with C Btry 1st Bn 75th FA Germany for the period of January 4, 1984 to June 12, 1987.  The personnel records reflect awards indicating that he was an outstanding soldier prior to and while in Germany; the personnel file shows that he was reduced in rank from E-4 to E-3 which had an effective date of July 14, 1989; and, his service treatment records indicate that the Veteran was being enrolled in an alcohol/drug counseling program on July 26, 1989.  The memorandum concludes that such evidence could indicate the occurrence of a traumatic event while the Veteran was in service.

There is no indication that action was taken to confirm whether a PFC D. served with the Veteran in 1986 (or during the period provided by the Veteran); whether any assault was reported or investigated in 1986; and/or, whether a PFC D. was transferred to Fort Benning in 1986.  However, given the information in the VA Memorandum showing behavior changes and a decline in job performance in service, considered along with the lay ("buddy") statements of record, the Board finds that there is sufficient evidence to resolve doubt in the Veteran's favor that an assault did in fact occur.  In light of this, an addendum opinion is sought.

Accordingly, the case is REMANDED for the following actions:


1. Request that the December 2014 VA opinion provider review the claims file, including this remand, the JSRRC response, and any additional records contained in the claims folder and Virtual VA, and provide an addendum opinion as to the nature and etiology of any psychiatric disability.  An examination should only be scheduled if deemed necessary by the VA opinion provider.

In light of the evidence of behavior changes in service, the opinion provider should accept that a traumatic assault did in fact occur.


The Board is aware of the prior response from the examiner in December 2014, attributing symptomatology to childhood trauma and to substance abuse.  However, at that time, there was no instruction to accept the fact of an in-service assault.  Moreover, in light of the December 20014 response referencing childhood problems, the Board notes that there are specific inquiries that must be made in cases involving preexisting disability, hence the need for follow up.  The Board appreciates the examiner's time and understanding in helping with this appeal.

The opinion provider should answer all of the following questions:

a) Did any acquired psychiatric disability clearly and unmistakably preexist active service?  If so, is there clear and unmistakable evidence that such disability was NOT aggravated beyond its natural progression by service, to include the reported in-service assault?  In considering aggravation please address the evidence of in-service behavior and job performance changes.  

b) Did any personality disorder clearly and unmistakably preexist service?  If so, was there any aggravation such as to create superimposed acquired psychiatric disability?  In considering aggravation please address the evidence of in-service behavior and job performance changes.  

c) If neither an acquired psychiatric disorder or a personality disorder clearly and unmistakably preexisted service, then is it at least as likely as not that any current acquired psychiatric disability was incurred in service, to include as a result of the reported (and conceded) in-service assault?

The opinion provider must acknowledge and comment on all psychiatric disabilities diagnosed since December 2003, all of the Veteran's reported stressors in service (including sexual trauma), all instances of reports of and treatment for psychiatric problems in service (including the April 1990 reports of anxiety), and the Veteran's reports of psychiatric problems in the years since service.  

The opinion provider must provide a rationale for each opinion given.  

The opinion provider is advised that the Veteran is competent to report stressors in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the August 2013 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA psychiatric examination to obtain the necessary opinions.

2.  The AOJ/AMC should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If the benefit sought on appeal remains denied, the AOJ/AMC should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




